DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 18, 2022.  Claims 1, 3 – 7, 9 – 17, and 19 - 55 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 25, 2022 has been considered by the examiner.

Response to Arguments
Applicant's arguments filed on April 18, 2022 have been fully considered but they are not persuasive.   
Applicant’s arguments for amended claim 1 with respect to the 35 U.S.C. § 101 rejection has been considered and is hereby withdrawn.
Applicant’s response arguments, with regards to claim 1, filed on April 18, 2022 is moot in view of the new grounds of rejection under the combination of Ramirez and Newman which are necessitated by Applicant’s amendments.  Applicant’s arguments for amended claim 1 with respect to new the rejection of claim 1 under Rejection 35 U.S.C. § 103 is discussed below.
Please see all detailed rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claimed “compensated relative speed” and “compensating factor” are both undisclosed in the specification.  Neither the claims nor the specification provide definition or explanation as to what is meant by a “compensated relative speed” and a “compensating factor”.  Consequently, the Examiner has interpreted the term “compensated” to mean “calibrated”; being more specifically defined herein as “being adjusted” and / or “adjusting”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 – 7, and 20 – 43 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0374113 A1 to RAMIREZ et al. (herein after “Ramirez") in view of U.S. Patent No. US 9,701,307 B1 to NEWMAN et al. (herein after “Newman”).
As to Claim 1, 
Ramirez’ road segment safety rating system discloses a networked machine (see Figs. 1, 6-7, ¶0034 and ¶0109, telematics device 713 is a networked machine), comprising: 
a network interface to provide connectivity to a network (see Figs. 1, 6-7, ¶0034 and ¶0109, computing device 102 and telematics device 713 are networked machines integrated with network interfaces communicating over a plurality of network topologies to devices, including but not limited to, personal computing device 108) including: 
(1) a first network connection that receives vehicle data stored on a first networked machine (see Figs. 2, 4-6, ¶0105. In particular, see Fig. 6, ¶0104-¶0105) or 
(2) a second network connection that receives vehicle data from a network connected vehicle, where the vehicle data includes relative speed between a first traffic object and a second traffic object and a separation distance between the first traffic object and the second traffic object (see Fig. 6 and ¶0111, analysis computing device 714 determines vehicle spacing and transmits vehicle spacing data between the first vehicle and the second vehicle, which is a vehicle connected to the first vehicle by V2V communications); and 
(3) a third network connection that delivers visualization data to a second networked machine (see Fig. 6 and ¶0111, analysis computing device 714 determines vehicle spacing and transmits vehicle spacing data between the first and the second vehicles and a third vehicle, which is a vehicle connected to the first vehicle and second vehicles by V2V communications); 
a processor connected to the network interface (see Fig. 1, ¶0033, ¶0037-¶0038, ¶0066-¶0067, and ¶0105, data sources 104, 106 may a be a computer connected to the network interface / computing device 102 (high-end server computer); 
a memory connected to the processor, the memory storing instructions (see Figs. 1, 13, ¶0033, ¶0037-¶0038, ¶0066-¶0067, and ¶0105, memory 116) executed by the processor to: 
obtain the relative speed between the first traffic object and the second traffic object (see Figs. 1 - 7, 14, ¶0051, ¶0072, ¶0105 - ¶0108, ¶0112, ¶0134, and Abstract. In particular, see ¶0106 and ¶0112, Ramirez teaches first and second traffic objects consistent with [0027] of the Applicant's disclosure, such as other vehicles, pedestrians, cyclists, and animals.  Ramirez further teaches where vehicle's sensors 711 can measure relative speed between vehicle and other nearby vehicles especially vehicle speed to facilitate driving data and behavior analysis); 
receive the separation distance between the first traffic object and the second traffic object (see Figs. 1 - 7, 14, ¶0051, ¶0072, ¶0105 - ¶0108, ¶0111 - ¶0112, ¶0134, and Abstract. In particular, see ¶0106 and ¶0112, Ramirez teaches where vehicle's sensors 711 can measure relative speed between vehicle and other nearby vehicles especially vehicle speed and vehicle spacing to facilitate driving data and behavior analysis); 
combine the relative speed and the separation distance to form a quantitative measure of hazard encountered by the first traffic object (see Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and Abstract.  In particular, see Fig. 9. 

    PNG
    media_image1.png
    914
    619
    media_image1.png
    Greyscale

See ¶0111 – ¶0112, Ramirez teaches acquiring raw real-time sensor data that is inputted into road segment safety rating module 602, combines driving data as corresponding sets such as relative speed to vehicle spacing / separation distance, and subsequently computes a hazard assessment encountered by the first traffic object), wherein the instructions to combine include instructions to: 
repeat the obtain, receive and combine operations to form cumulative measures of hazard associated with the first traffic object (see Figs. 1 - 7, 14, ¶0095, ¶0134, ¶0180 - ¶0181, and Abstract. In particular, see ¶0180 - ¶0181.  Ramirez teaches a road segment safety rating system that iteratively repeats the obtained, received, and combined operations to compute aggregate measures of hazards associated with the first traffic object); 
analyze the cumulative measures of hazard to derive a first traffic object safety score for the first traffic object (see Figs. 1 - 7, 14, ¶0095, ¶0122 - ¶0123, ¶0125, ¶0177 - ¶0178, and Abstract.  In particular, see Fig. 4 ~ process method steps 404 – 408.  See Fig. 5 ~ 508. 

    PNG
    media_image2.png
    779
    651
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    493
    655
    media_image3.png
    Greyscale

See ¶0095, ¶0106, ¶0112, ¶0122, and ¶0177, vehicle-based driving analysis computing module 714 in combination with road segment safety rating systems 1416, 1436, and 1452 analyze the cumulative measures of hazard to derive a first traffic object safety score for the first traffic object.);
 form visualization data from the first traffic object safety score (see ¶0057-¶0058, ¶0068, ¶0095); and deliver the visualization data to the second networked machine.  (See ¶0095).
However, Ramirez does not explicitly disclose applying a compensating factor to the relative speed to form a compensated relative speed; and 
divide the compensated relative speed by the separation distance.
Newman’s work presents a collision-avoidance and mitigation system wherein a second vehicle may be detected using sensor data, and the position and velocity of the second vehicle could be derived from the sensor data by calculation, which may include a constant velocity or constant acceleration of the second vehicle. The system then projects the position and velocity of the second vehicle forward in time relative to the subject vehicle, and determines whether a collision is imminent by determining if the projected path of the second vehicle and that of the subject vehicle intersect or coincide or come within a predetermined radius of each other.  (See Fig. 2, Col. 5, Lines 29 - 58 and see Col. 6, Lines 53 - 67).
Newman further teaches applying a compensating factor to the relative speed to form a compensated relative speed (see Col. 22, Lines 43 - 67 through Col. 23, Lines 1-3, Newman discloses applying a compensating adjustment to a compensated relative speed); and divide the compensated relative speed by the separation distance.  (See Col. 22, Lines 43 - 67 through Col. 23, Lines 1-3 and see Col. 6, Lines 64-67 through Col. 7, Lines 1-4, Newman teaches a compensated relative speed respective to a vehicle separation distance).
Ramirez is analogous to the claimed invention, as it presents a networked machine that acquires the relative speed and the separation distance (vehicle spacing) to form a quantitative measure of hazard encountered by the V2V networked traffic objects.  Newman is analogous art to the claimed invention as it relates to a near miss mitigation system in that it provides compensated relative speed respective to separation distance; specifically, future positions of the subject vehicle and the second vehicle.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramirez wherein a compensating factor is applied to the relative speed to form a compensated relative speed, as taught by Newman in order to provide a rapid and precisely adjustable response, so that acceleration or deceleration may be precisely time and adjusted, thereby providing benefits including, but not limited to, enhancing collision avoidance and mitigation by refining acceleration / deceleration profile strategies when imminent collisions with traffic objects are identified; and creating .

As to Claim 4,
Modified Ramirez discloses the networked machine of claim 1 
wherein the instructions to combine the relative speed and the separation distance are 
executed for each new value of the relative speed and the separation distance.  (See at least Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and Abstract.  In particular, see Fig. 9.  See ¶0111 – ¶0112, “the device 714 to determine additional types of driving behaviors (e.g., vehicle spacing… vehicles 710 may periodically broadcast corresponding sets of similar vehicle driving data, such as… a relative location with respect to another vehicle or a fixed point), speed, and direction of travel.“  Emphasis added.  Ramirez teaches acquiring raw real-time, continuous sensor data that is inputted into road segment safety rating module 602, combines driving data as corresponding sets such as relative speed to vehicle spacing / separation distance, and subsequently computes a hazard assessment encountered by the first traffic object.)
As to Claim 5,
Modified Ramirez discloses the networked machine of claim 1 wherein the instructions to combine the relative speed and the separation distance (see at least Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and Abstract.  In particular, see Fig. 9.  See ¶0111 – ¶0112) include instructions to incorporate a deceleration measure.  (See at least ¶0111 – ¶0112, Ramirez teaches instructions to incorporate a deceleration measure.)
As to Claim 6,
Modified Ramirez discloses the networked machine of claim 1 wherein the instructions to combine the relative speed and the separation distance (see at least Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and Abstract.  In particular, see Fig. 9.  See ¶0111 – ¶0112) include instructions to incorporate a change of direction measure.  (See at least ¶0111 – ¶0112, Ramirez teaches instructions to incorporate a change of direction measure.)
As to Claim 7,
Modified Ramirez discloses the networked machine of claim 1 wherein the instructions to combine the relative speed and the separation distance (see at least Figs. 1 - 9, 14, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0134, and Abstract.  In particular, see Fig. 9.  See ¶0111 – ¶0112) include instructions to incorporate a road condition measure.  (See at least ¶0083, ¶0095, ¶0111 - ¶0112, ¶0122, ¶0124, ¶0126, and ¶0178.  In particular, see ¶0095 and ¶0111, Ramirez teaches instructions to incorporate a road condition measure.)

As to Claim 20,
Modified Ramirez discloses the networked machine of claim 1 wherein the cumulative measures of hazard are collected over time or distance for the transportation session completed by the first traffic object.  (See at least ¶0008, ¶0116¶0123, ¶0140, ¶0173, ¶0178, ¶0184, and Abstract.  In particular, see ¶0116, and ¶0173, Ramirez teaches establish communication sessions with vehicle-based devices and various internal components of vehicle 1410, 710 via wireless networks or wired connections of distance for the transportation session completed by the first traffic object given respective road segments having varying risk levels.)
As to Claim 21,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to collect cumulative measures of hazard over time or distance for multiple traffic objects.  (See at least ¶0008, ¶0123, ¶0140, ¶0178, ¶0184, and Abstract, Ramirez teaches an electronic / digital historian which gathers an aggregate of hazard measures over time.)
As to Claim 22,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to collect cumulative measures of hazard over time or distance for a defined region.  (See at least ¶0008, ¶0123, ¶0140, ¶0178, ¶0184, and Abstract, Ramirez teaches an electronic / digital historian which gathers an aggregate of hazard measures over time for respective road segments having varying risk levels.)
As to Claim 23,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to collect cumulative measures of hazard for a road intersection.  (See ¶0040, ¶0042 - ¶0046, ¶0050, ¶0055, ¶0063, ¶0069 - ¶0072, and ¶0186.  In particular, see ¶0050, ¶0055, and ¶0069 - ¶0071, Ramirez teaches acquiring aggregate measures of risk values (hazards) for a road intersection.)
As to Claim 24,
Modified Ramirez discloses the networked machine of claim 1 wherein the cumulative measures of hazard are associated with a route.  (See ¶0040, ¶0042 - ¶0046, ¶0050, ¶0055, ¶0063, ¶0069 - ¶0072, ¶0095, and ¶0186.  In particular, see ¶0050, ¶0055, ¶0072, and ¶0095, Ramirez teaches acquiring aggregate measures of risk values (hazards) for a route.)
As to Claim 25,
Modified Ramirez discloses the networked machine of claim 1 wherein the cumulative measures of hazard are associated with specified road conditions.  (See ¶0046, ¶0072, ¶0087, ¶0095, ¶0106, and ¶0111. In particular, see ¶0087, ¶0095, and ¶0106, and ¶0111, Ramirez teaches wherein the cumulative measures of risk values (hazards) are associated with specified road conditions.)
As to Claim 26,
Modified Ramirez discloses the networked machine of claim 25 wherein the specified road conditions are specified weather conditions.  (See ¶0046, ¶0049, ¶0064, ¶0068, ¶0072, and ¶0111.  In particular, see ¶0046, and ¶0072, Ramirez teaches computing device 102 that generates risk values and assessments wherein the specified road conditions are specified weather conditions.)
As to Claim 27,
Modified Ramirez discloses the networked machine of claim 25 wherein the specified road conditions are visibility conditions.  (See ¶0046, ¶0106, ¶0122, ¶0166, and ¶0177.  In particular, see ¶0046, and ¶0106, and ¶0166, Ramirez teaches computing device 102 that generates risk values and assessments wherein the specified road conditions are visibility conditions.)
As to Claim 28,
Modified Ramirez discloses the networked machine of claim 25 wherein the specified road conditions are traffic conditions.  (See Fig. 2, ¶0046, ¶0049, ¶0072, ¶0087, ¶0106, ¶0122, ¶0166, and ¶0177.  In particular, see ¶0046, ¶0095, and ¶0106, and ¶0111, Ramirez teaches computing device 102 that generates risk values and assessments wherein the specified road conditions are traffic conditions.)
As to Claim 29,
Modified Ramirez discloses the networked machine of claim 25 wherein the specified road conditions are angular sun measures.  (See Fig. 8, ¶0106, ¶0126, and ¶0166.  In particular, see ¶0126, "determining a road segment safety rating… is received by the system… information such as… angle of the sun.”)
As to Claim 30,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to compare the cumulative measures of hazard to a hazard threshold to derive periods above or below the hazard threshold.  (See at least Fig. 10A, ¶0007, ¶0096, ¶0098, ¶0103, ¶0132, and ¶0136, Ramirez teaches comparative determination safety threshold for road segments with varying risk levels.)
As to Claim 31,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to compute one or more extremal values of the cumulative measures of hazard.  (See at least ¶0008, ¶0040, ¶0042 - ¶0046, ¶0050, ¶0055, ¶0063, ¶0069 - ¶0072, ¶0095, ¶0123, ¶0140, ¶0178, ¶0184, and ¶0186.  In particular, see ¶0050, ¶0055, ¶0072, and ¶0095, Ramirez teaches computing one or more extremal values of the cumulative measures of hazard.)
As to Claim 32,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to compute one or more averages of the cumulative measures of hazard.  (See at least ¶0008, ¶0040, ¶0042 - ¶0046, ¶0050 - ¶0051, ¶0055, ¶0063, ¶0069 - ¶0072, ¶0095, ¶0123, ¶0140,  ¶0177 - ¶0178, ¶0184, and ¶0186 - ¶0187 .  In particular, see ¶0050, ¶0055, ¶0065, ¶0072, and ¶0095, Ramirez teaches computing one or more averages of the cumulative measures of hazard.)
As to Claim 33,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to compute the cumulative measures of hazard from a moving average.  (See ¶0008, ¶0040, ¶0042 - ¶0046, ¶0050 - ¶0051, ¶0055, ¶0063, ¶0069 - ¶0072, ¶0095, ¶0123, ¶0140,  ¶0177 - ¶0178, ¶0184, and ¶0186 - ¶0187 .  In particular, see ¶0050, ¶0055, ¶0065, ¶0072, and ¶0095, Ramirez teaches computing the cumulative measures of hazard from a moving average.)
As to Claim 34,
Modified Ramirez discloses the networked machine of claim 1 wherein the cumulative measures of hazard weigh older values less than more recent values.  (See at least Fig. 4 ~ process method step 408, ¶0008, ¶0031, ¶0049 - ¶0050, ¶0062 - ¶0063, ¶0067 - ¶0068, ¶0084 - ¶0088, ¶0095, ¶0106, ¶0111 - ¶0112, ¶0122, ¶0174 - ¶0177, ¶0187, and Abstract. In particular, ¶0008, ¶0049, ¶0062, ¶0067, and ¶0177, Ramirez teaches  wherein the cumulative measures of hazard weigh older values less than more recent values.)
As to Claim 35,
Ramirez discloses the networked machine of claim 1.  While the reference does not explicitly teach wherein an exponentially weighted moving average is applied to the cumulative measures of hazard (emphasis added), Ramirez' ACSR (accident cost severity rating) which entails averaging accidents for each point of risk during road segments -- suggests all of the components that would be considered within the calculation of an EWMA.  This is a well-understood, routine, conventional activity within data analytics and manipulation.  (See MPEP § 2106.05.) 

As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ramirez averaging calculation of the cumulative measures of hazard with the EWMA.  Motivation for combining the elements can include, but are not limited to: refining the data sets utilized in calculating hazards.
As to Claim 36,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to correlate the cumulative measures of hazard with historical traffic data.  (See at least ¶0008, ¶0049 - ¶0050, ¶0067 - ¶0068, ¶0072, ¶0095, ¶0123, ¶0140, ¶0178, ¶0184, and ¶0186.  In particular, ¶0008, ¶0049, ¶0067, Ramirez teaches  correlating the cumulative measures of hazard with historical traffic data.)
As to Claim 37,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to correlate the cumulative measures of hazard with historical traffic risk data.  (See at least ¶0008, ¶0049 - ¶0050, ¶0067 - ¶0068, ¶0072, ¶0095, ¶0123, ¶0140, ¶0178, ¶0184, and ¶0186.  In particular, ¶0008, ¶0049, ¶0067, Ramirez teaches  correlating the cumulative measures of hazard with historical traffic risk data.)
As to Claim 38,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to correlate the cumulative measures of hazard with historical loss data.  (See at least ¶0008, ¶0049 - ¶0050, ¶0067 - ¶0068, ¶0072, ¶0095, ¶0123, ¶0140, ¶0178, ¶0184, and ¶0186.  In particular, see ¶0008, ¶0049, ¶0067, Ramirez teaches  correlating the cumulative measures of hazard with historical loss data.)
As to Claim 39,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to correlate the cumulative measures of hazard with frequency of occurrence and severity of damage or harm measures from aggregated traffic object data.  (See Fig. 4 ~ process method step 408, ¶0031, ¶0063, ¶0084 - ¶0088, Ramirez teaches correlating the cumulative measures of hazard with frequency of occurrence and severity of damage or harm measures from aggregated traffic object data.)
As to Claim 40,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to correlate the cumulative measures of hazard with a risk of damage or harm for aggregated traffic object data.  (See Fig. 4 ~ process method step 408, ¶0031, ¶0063, ¶0084 - ¶0088, Ramirez teaches correlating the cumulative measures of hazard with a risk of damage or harm for aggregated traffic object data.)
As to Claim 41,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to forecast a frequency of occurrence and severity of damage or harm from the cumulative measures of hazard.  (See at least ¶0063, ¶0084 - ¶0088, Ramirez teaches forecasting a frequency of occurrence and severity of damage or harm from the cumulative measures of hazard.)
As to Claim 42,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to forecast a frequency of occurrence and severity of damage or harm from the cumulative measures of hazard.  (See at least ¶0063, ¶0084 - ¶0088, Ramirez teaches forecasting a frequency of occurrence and severity of damage or harm from the cumulative measures of hazard.)
As to Claim 43,
Modified Ramirez discloses the networked machine of claim 1 further comprising instructions executed by the processor to associate the first traffic object safety score with an operator.  (See at least Fig. 5 ~ process block 502,  ¶0072,  ¶0074,  ¶0122 -  ¶0123, and ¶0177 -  ¶0178, Ramirez teaches associating the first traffic object safety score with an operator.)




Allowable Subject Matter
Claims 9, 11 and 19 are allowable.
Claims 12 – 17, 44-49, 50 – 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art appears to be silent wherein the networked machine of claim 1, 
applies a compensating factor to the relative speed to form a compensated relative speed; and 
a separation distance is reduced by the PRT measure.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661